Case:20-11590-TBM Doc#:57 Filed:05/06/20                 Entered:05/06/20 12:25:22 Page1 of 2




                 UNITED STATES BANKRUPTCY COURT
                   FOR THE DISTRICT OF COLORADO
 In re:                           )
                                  )
 REAL GOODS SOLAR, INC.           ) Case No. 20-11590-TBM
 EIN: XX-XXXXXXX                  )
                                  ) Chapter 7
        Debtor.                   )
                                  )

  NOTICE OF TRUSTEE’S MOTION TO TERMINATE 401(K) RETIREMENT PLAN


                           OBJECTION DEADLINE: MAY 27, 2020

        YOU ARE HEREBY NOTIFIED that Jeanne Y. Jagow, as chapter 7 Trustee (“Trustee”)
for the bankruptcy estate of Real Goods Solar, Inc. (“Debtor”), filed Trustee’s Motion to Terminate
401(k) Retirement Plan (the “Motion”) with the Bankruptcy Court.

       On March 5, 2020, Debtor filed for relief under chapter 7, title 11 of the United States
Code. Trustee is the duly appointed and acting Chapter 7 trustee of the bankruptcy estate of Debtor.

        Debtor is a Colorado corporation with its corporate headquarters located at 110 16th Street,
Fl. 3, Denver, CO 80202. Debtor’s original business consisted of the sale and installation of solar
energy systems across the continental United States and Hawaii. Debtor’s primary customers were
homeowners and small commercial building owners in the United States. Debtor and its
subsidiaries offered turnkey solar services, including design, procurement, permitting, build-out,
grid connection, financing referrals and warranty work for its customers.

        In the Debtor’s Statement of Financial Affairs and Bankruptcy Schedules, Debtor stated
that employees of the Debtor were participants in Debtor’s 401(k) plan, a qualified retirement plan,
made available by the Debtor as an employee benefit (the “401(k) Plan”). There is currently
approximately $1,500,000 in the 401(k) Plan assets. Because Debtor is no longer operating and
does not have any employees, Trustee is attempting to terminate the 401(k) Plan in order to permit
the distribution of all employee accounts and windup of the 401(k) Plan.

       If you oppose the Motion or object to the requested relief, your objection and request for
hearing must be filed on or before the objection deadline stated above, served on the movant at the
address indicated below, and must state clearly all objections and any legal basis for the objections.
The Court will not consider general objections.

        In the absence of a timely, substantiated objection and request for hearing by an interested
party, the Court may approve or grant the requested relief without any further notice to creditors or
other interested parties.
Case:20-11590-TBM Doc#:57 Filed:05/06/20   Entered:05/06/20 12:25:22 Page2 of 2




Dated: May 6, 2020                Respectfully submitted,

                                  ONSAGER | FLETCHER | JOHNSON LLC

                                  s/ Joli A. Lofstedt
                                  Joli A. Lofstedt, #21946
                                  600 17th Street, Suite 425N
                                  Denver, Colorado 80202
                                  Ph: (720) 457-7064
                                  joli@OFJlaw.com

                                  Counsel for Jeanne Y. Jagow
                                  as Chapter 7 Trustee




                                     2
